SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13153 HABERSHAM BANCORP (Exact name of registrant as specified in its charter) Georgia 58-1563165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 282 Historic Highway 441 North, P. O. Box 1980, Cornelia, Georgia 30531 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(706) 778-1000 Securities registered pursuant to Section 12(b) of the Exchange Act: Common Stock, $1.00 par value Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports under Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Exchange Act Rule 12b-2:Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyT (do not check if a smaller reporting company) Page 1 of 50 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. 1,743,974 Shares of Common Stock, $1.00 par value$34,181,890 as of June 30, 2007 (based upon market value of $19.60 /share as of that date). Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of March 14, 2008. Common Stock, $1.00 par value2,818,593 shares DOCUMENTS INCORPORATED BY REFERENCE (1)Portions of the Company's Annual Report to Shareholders for the year ended December 31, 2007 (the "Annual Report") are incorporated by reference into Part II. (2)Portions of the Company's Proxy Statement relating to the 2008 Annual Meeting of Shareholders (the "Proxy Statement") are incorporated by reference into Part III. PART I Item 1.BUSINESS. History of the Company Habersham Bancorp (the "Company"), a Georgia corporation, was organized on March 9, 1984.Effective December 31, 1984, the Company acquired all of the outstanding shares of common stock of Habersham Bank ("Habersham Bank").As a result of this transaction, the former shareholders of Habersham Bank became shareholders of the Company, and Habersham Bank became the wholly-owned subsidiary of the Company. Habersham Bank has one subsidiary, Advantage Insurers, Inc., a property, casualty and life insurance agency organized in 1997. Effective June 30, 1995, the Company acquired Security Bancorp, Inc. and its subsidiary bank, Security State Bank.The Company consolidated the charters of Security State Bank and Habersham Bank in 1999. The Company acquired Liberty Bank & Trust on July 25, 2005 and subsequently merged that bank with and into Habersham Bank. Business of the Bank Habersham Bank is a financial institution organized under the laws of the State of Georgia in 1904.Habersham Bank operates a full-service commercial banking business based in Habersham, White, Cherokee, Warren, Gwinnett, Stephens, Forsyth and Hall Counties, Georgia, providing such customary banking services as checking and savings accounts, various types of time deposits, safe deposit facilities and individual retirement accounts.It also makes secured and unsecured loans and provides other financial services to its customers.Habersham Bank has a full-time trust officer on staff and offers a full spectrum of trust services, including trust administration, asset management services, estate and will probate and administration, and other services in the area of personal trusts. Competition The banking industry is highly competitive.During the past several years, legislation and regulatory changes, together with competition from unregulated entities, has resulted in the elimination of many traditional distinctions between commercial banks, thrift institutions and other providers of financial services.Consequently, competition among financial institutions of all types is virtually unlimited with respect to legal ability and authority to provide most financial services. Page 2 of 50 Habersham Bank's primary market area consists of Habersham, White, Cherokee, Warren, Gwinnett, Stephens, Forsyth and Hall Counties, Georgia.Habersham Bank competes principally for all types of loans, deposits and other financial services with large regional banks and other community banks located in its primary market area. To a lesser extent, Habersham Bank competes for loans with insurance companies, regulated small loan companies, credit unions, and certain governmental agencies. The Company and its non-bank subsidiary, Advantage Insurers, also compete with numerous other insurance agencies offering property, casualty and life insurance. See “Risk Factors – Competition from Other Financial Institutions May Adversely Affect our Profitability.” Employees As of December 31, 2007, the Company had 180 full-time equivalent employees.Neither the Company nor any of its subsidiaries is a party to any collective bargaining agreement.In the opinion of management, the Company and its subsidiaries enjoy satisfactory relations with their respective employees. SUPERVISION AND REGULATION Both Habersham Bancorp (the “Company”) and Habersham Bank (the “Bank”) are subject to extensive state and federal banking regulations that impose restrictions on and provide for general regulatory oversight of their operations.These laws are generally intended to protect depositors and not shareholders.Legislation and regulations authorized by legislation influence, among other things:  how, when and where we may expand geographically;  into what product or service market we may enter;  how we must manage our assets; and  under what circumstances money may or must flow between the parent bank holding company and the subsidiary bank. Set forth below is an explanation of the major pieces of legislation affecting our industry and how that legislation affects our actions. The following summary is qualified by reference to the statutory and regulatory provisions discussed.Changes in applicable laws or regulations may have a material effect on our business and prospects, and legislative changes and the policies of various regulatory authorities may significantly affect our operations.We cannot predict the effect that fiscal or monetary policies, or new federal or state legislation may have on our business and earnings in the future. Habersham Bancorp Because the Company owns all of the capital stock of the Bank, it is a bank holding company under the federal Bank Holding Company Act of 1956.As a result, we are primarily subject to the supervision, examination and reporting requirements of the Bank Holding Company Act and the regulations of the Federal Reserve.As a bank holding company located in Georgia, the Georgia Department of Banking and Finance (the “GDBF”) also regulates and monitors all significant aspects of our operations. Acquisitions of Banks. The Bank Holding Company Act requires every bank holding company to obtain the Federal Reserve’s prior approval before: Page 3 of 50 · acquiring direct or indirect ownership or control of any voting shares of any bank if, after the acquisition, the bank holding company will directly or indirectly own or control more than 5% of the bank’s voting shares; · acquiring all or substantially all of the assets of any bank; or · merging or consolidating with any other bank holding company. Additionally, the Bank Holding Company Act provides that the Federal Reserve may not approve any of these transactions if it would result in or tend to create a monopoly, substantially lessen competition or otherwise function as a restraint of trade, unless the anticompetitive effects of the proposed transaction are clearly outweighed by the public interest in meeting the convenience and needs of the community to be served.The Federal Reserve is also required to consider the financial and managerial resources and future prospects of the bank holding companies and banks concerned.The Federal Reserve’s consideration of financial resources generally focuses on capital adequacy, which is discussed below. Under the Bank Holding Company Act, if we are adequately capitalized and adequately managed, we or any other bank holding company located in Georgia may purchase a bank located outside of Georgia.Conversely, an adequately capitalized and adequately managed bank holding company located outside of Georgia may purchase a bank located inside of Georgia.In each case, however, restrictions may be placed on the acquisition of a bank that has only been in existence for a limited amount of time or will result in specified concentrations of deposits.Currently, Georgia law prohibits acquisitions of banks that have been chartered for less than three years. Change in Bank Control.Subject to various exceptions, the Bank Holding Company Act and the Change in Bank Control Act, together with related regulations, require Federal Reserve approval prior to any person or company acquiring “control” of the bank holding company.Control is conclusively presumed to exist if an individual or company acquires 25% or more of any class of voting securities of a bank holding company.Control is also presumed to exist, although rebuttable, if a person or company acquires 10% or more, but less than 25%, of any class of voting securities and either: · the bank holding company has registered securities under Section12 of the Securities Exchange Act of 1934; or · no other person owns a greater percentage of that class of voting securities immediately after the transaction. The regulations provide a procedure for challenging rebuttable presumptions of control. Permitted Activities. The Bank Holding Company Act has generally prohibited a bank holding company from engaging in activities other than banking or managing or controlling banks or other permissible subsidiaries and from acquiring or retaining direct or indirect control of any company engaged in any activities other than those determined by the Federal Reserve to be closely related to banking or managing or controlling banks as to be a proper incident thereto. Provisions of the Gramm-Leach-Bliley Act have expanded the permissible activities of a bank holding company that qualifies as a financial holding company. Under the regulations implementing the Gramm-Leach-Bliley Act, a financial holding company may engage in additional activities that are financial in nature or incidental or complementary to financial activity.Those activities include, among other activities, certain insurance and securities activities. To qualify to become a financial holding company, the Bank and any other depository institution subsidiary of the Company must be well capitalized and well managed and must have a Community Reinvestment Act rating of at least “satisfactory.”Additionally, the Company must file an election with the Federal Reserve to become a financial holding company and must provide the Federal Reserve with 30 days’ written notice prior to engaging in a permitted financial activity. While the Company meets the qualification standards applicable to financial holding companies, we have not elected to become a financial holding company at this time. Page 4 of 50 Support of Subsidiary Institutions.Under Federal Reserve policy, we are expected to act as a source of financial strength for the Bank and to commit resources to support the Bank.This support may be required at times when, without this Federal Reserve policy, we might not be inclined to provide it.In addition, any capital loans made by us to the Bank will be repaid only after its deposits and various other obligations are repaid in full.In the unlikely event of our bankruptcy, any commitment by it to a federal banking regulator to maintain the capital of the Bank will be assumed by the bankruptcy trustee and entitled to a priority of payment. Habersham Bank Because the Bank is a commercial bank chartered under the laws of the State of Georgia, it is primarily subject to the supervision, examination and reporting requirements of the FDIC and the GDBF.The FDIC and the GDBF regularly examine the Bank’s operations and have the authority to approve or disapprove mergers, the establishment of branches and similar corporate actions.Both regulatory agencies also have the power to prevent the continuance or development of unsafe or unsound banking practices or other violations of law. Because the Bank’s deposits are insured by the FDIC to the maximum extent provided by law, it is also subject to certain FDIC regulations.The Bank is also subject to numerous state and federal statutes and regulations that affect its business, activities and operations. Branching.Under Georgia law, the Bank may open branch offices throughout Georgia with the prior approval of its primary bank regulator.In addition, with prior regulatory approval, the Bank may acquire branches of existing banks located in Georgia.The Bank and any other national or state-chartered bank generally may branch across state lines by merging with banks in other states if allowed by the applicable states’ laws.Georgia law, with limited exceptions, currently permits branching across state lines through interstate mergers. Under the Federal Deposit Insurance Act, states may “opt-in” and allow out-of-state banks to branch into their state by establishing a new start-up branch in the state.Currently, Georgia has not opted-in to this provision.Therefore, interstate merger is the only method through which a bank located outside of Georgia may branch into Georgia.This provides a limited barrier of entry into the Georgia banking market, which protects us from an important segment of potential competition.However, because Georgia has elected not to opt-in, our ability to establish a new start-up branch in another state may be limited.Many states that have elected to opt-in have done so on a reciprocal basis, meaning that an out-of-state bank may establish a new start-up branch only if their home state has also elected to opt-in.Consequently, until Georgia changes its election, the only way the Bank will be able to branch into states that have elected to opt-in on a reciprocal basis will be through interstate merger. Prompt Corrective Action.The Federal Deposit Insurance Corporation Improvement Act of 1991 establishes a system of prompt corrective action to resolve the problems of undercapitalized financial institutions.Under this system, the federal banking regulators have established five capital categories, well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized and critically undercapitalized, in which all institutions are placed.The federal banking regulators have also specified by regulation the relevant capital levels for each of the other categories.As of December 31, 2007, the Bank qualified for the well-capitalized category. Federal banking regulators are required to take various mandatory supervisory actions and are authorized to take other discretionary actions with respect to institutions in the three undercapitalized categories.The severity of the action depends upon the capital category in which the institution is placed.Generally, subject to a narrow exception, the banking regulator must appoint a receiver or conservator for an institution that is critically undercapitalized. Page 5 of 50 FDIC Insurance Assessments. The FDIC has adopted a risk-based assessment system for insured depository institutions that takes into account the risks attributable to different categories and concentrations of assets and liabilities.The system assesses higher rates on those institutions that pose greater risks to the Deposit Insurance Fund (the “DIF”).The FDIC places each institution in one of four risk categories using a two-step process based first on capital ratios (the capital group assignment) and then on other relevant information (the supervisory group assignment).Within the lower risk category, Risk Category I, rates will vary based on each institution’s CAMELS component ratings, certain financial ratios, and long-term debt issuer ratings. Capital group assignments are made quarterly and an institution is assigned to one of three capital categories: (1) well capitalized; (2)adequately capitalized; and (3) undercapitalized.These three categories are substantially similar to the prompt corrective action categories described above, with the “undercapitalized” category including institutions that are undercapitalized, significantly undercapitalized and critically undercapitalized for prompt corrective action purposes.The FDIC also assigns an institution to one of three supervisory subgroups based on a supervisory evaluation that the institution’s primary federal banking regulator provides to the FDIC and information that the FDIC determines to be relevant to the institution’s financial condition and the risk posed to the deposit insurance funds.Assessments range from 5 to 43 cents per $100 of deposits, depending on the institution’s capital group and supervisory subgroup.Institutions that are well capitalized will be charged a rate between 5 and 7 cents per $100 of deposits. The FDIC may terminate its insurance of deposits if it finds that the institution has engaged in unsafe and unsound practices, is in an unsafe or unsound condition to continue operations, or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC. Community Reinvestment Act.The Community Reinvestment Act requires that, in connection with examinations of financial institutions within their respective jurisdictions, the federal bank regulators shall evaluate the record of each financial institution in meeting the credit needs of its local community, including low and moderate-income neighborhoods.These facts are also considered in evaluating mergers, acquisitions and applications to open a branch or facility.Failure to adequately meet these criteria could impose additional requirements and limitations on the Bank.Additionally, the Bank must publicly disclose the terms of various Community Reinvestment Act-related agreements. Allowance for Loan and Lease Losses.The Allowance for Loan and Lease Losses (the “ALLL”) represents one of the most significant estimates in the Bank’s financial statements and regulatory reports.Because of its significance, the Bank has developed a system by which it develops, maintains and documents a comprehensive, systematic and consistently applied process for determining the amounts of the ALLL and the provision for loan and lease losses.The Interagency Policy Statement on the Allowance for Loan and Lease Losses, issued on December 13, 2006, encourages all banks to ensure controls are in place to consistently determine the ALLL in accordance with GAAP, the bank’s stated policies and procedures, management’s best judgment and relevant supervisory guidance.Consistent with supervisory guidance, the Bank maintains a prudent and conservative, but not excessive, ALLL, that is at a level that is appropriate to cover estimated credit losses on individually evaluated loans determined to be impaired as well as estimated credit losses inherent in the remainder of the loan and lease portfolio.The Bank’s estimate of credit losses reflects consideration of all significant factors that affect the collectibility of the portfolio as of the evaluation date.See “Management’s Discussion and Analysis – Critical Accounting Policies.” Page 6 of 50 Commercial Real Estate Lending.The Bank’s lending operations may be subject to enhanced scrutiny by federal banking regulators based on its concentration of commercial real estate loans.On December 6, 2006, the federal banking regulators issued final guidance to remind financial institutions of the risk posed by commercial real estate (“CRE”) lending concentrations.CRE loans generally include land development, construction loans and loans secured by multifamily property, and nonfarm, nonresidential real property where the primary source of repayment is derived from rental income associated with the property. Other Regulations. Interest and other charges collected or contracted for by the Bank are subject to state usury laws and federal laws concerning interest rates.The Bank’s loan operations are also subject to federal laws applicable to credit transactions, such as the: · Truth-In-Lending Act, governing disclosures of credit terms to consumer borrowers; · Home Mortgage Disclosure Act of 1975, requiring financial institutions to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves; · Equal Credit Opportunity Act, prohibiting discrimination on the basis of race, creed or other prohibited factors in extending credit; · Fair Credit Reporting Act of 1978, as amended by the Fair and Accurate Credit Transactions Act, governing the use and provision of information to credit reporting agencies, certain identify theft protections, and certain credit and other disclosures; · Fair Debt Collection Act, governing the manner in which consumer debts may be collected by collection agencies; · Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended by the Servicemembers’ Civil Relief Act, governing the repayment terms of, and property rights underlying, secured obligations of persons currently on active duty with the United States military; · Talent Amendment in the 2007 Defense Authorization Act, establishing a 36% annual percentage rate ceiling, which includes a variety of charges including late fees, for consumer loans to military service members and their dependents; and · rules and regulations of the various federal banking regulators charged with the responsibility of implementing these federal laws. The Bank’s deposit operations are subject to federal laws applicable to depository accounts, such as the: · Truth-In-Savings Act, requiring certain disclosures for consumer deposit accounts; · Right to Financial Privacy Act, which imposes a duty to maintain confidentiality of consumer financial records and prescribes procedures for complying with administrative subpoenas of financial records; · Electronic Funds Transfer Act and Regulation E issued by the Federal Reserve to implement that act, which govern automatic deposits to and withdrawals from deposit accounts and customers’ rights and liabilities arising from the use of automated teller machines and other electronic banking services; and · rules and regulations of the various federal banking regulators charged with the responsibility of implementing these federal laws. Page 7 of 50 Capital Adequacy The Company and the Bank are required to comply with the capital adequacy standards established by the Federal Reserve, in the case of the Company and the FDIC in the case of the Bank.The Federal Reserve has established a risk-based and a leverage measure of capital adequacy for bank holding companies.The Bank is also subject to risk-based and leverage capital requirements adopted by its primary regulator, which are substantially similar to those adopted by the Federal Reserve for bank holding companies. The risk-based capital standards are designed to make regulatory capital requirements more sensitive to differences in risk profiles among banks and bank holding companies, to account for off-balance-sheet exposure, and to minimize disincentives for holding liquid assets.Assets and off-balance-sheet items, such as letters of credit and unfunded loan commitments, are assigned to broad risk categories, each with appropriate risk weights.The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance-sheet items. The minimum guideline for the ratio of total capital to risk-weighted assets is 8%.Total capital consists of two components; Tier 1 Capital and Tier 2 Capital.Tier 1 Capital generally consists of common stockholders’ equity, minority interests in the equity accounts of consolidated subsidiaries, qualifying noncumulative perpetual preferred stock, and a limited amount of qualifying cumulative perpetual preferred stock, less goodwill and other specified intangible assets.Tier1 Capital must equal at least 4% of risk-weighted assets.Tier 2 Capital generally consists of subordinated debt, other preferred stock and hybrid capital, and a limited amount of loan loss reserves.The total amount of Tier 2 Capital is limited to 100% of Tier 1 Capital.At December 31, 2007 our ratio of total capital to risk-weighted assets was 12.90% and our ratio of Tier 1 Capital to risk-weighted assets was 12.37%. In addition, the Federal Reserve has established minimum leverage ratio guidelines for bank holding companies.These guidelines provide for a minimum ratio of Tier 1 Capital to average assets, less goodwill and other specified intangible assets, of 3% for bank holding companies that meet specified criteria, including having the highest regulatory rating and implementing the Federal Reserve’s risk-based capital measure for market risk.All other bank holding companies generally are required to maintain a leverage ratio of at least 4%.At December 31, 2007, our leverage ratio was 9.99%.The guidelines also provide that bank holding companies experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels without reliance on intangible assets.The Federal Reserve considers the leverage ratio and other indicators of capital strength in evaluating proposals for expansion or new activities. Failure to meet capital guidelines could subject a bank or bank holding company to a variety of enforcement remedies, including issuance of a capital directive, the termination of deposit insurance by the FDIC, a prohibition on accepting brokered deposits and certain other restrictions on its business.As described above, significant additional restrictions can be imposed on FDIC-insured depository institutions that fail to meet applicable capital requirements.See “Habersham Bank – Prompt Corrective Action” above. Payment of Dividends The Company is a legal entity separate and distinct from the Bank.The principal source of the Company’s cash flow, including cash flow to pay dividends to its shareholders, is dividends that the Bank pays to the Company as its sole shareholder.Statutory and regulatory limitations apply to the Bank’s payment of dividends to the Company as well as to the Company’s payment of dividends to its shareholders. Page 8 of 50 The Bank is required to obtain prior approval of the GDBF if the total of all dividends declared by the Bank in any year will exceed 50% of the Bank’s net income for the prior year.The payment of dividends by the Company and the Bank may also be affected by other factors, such as the requirement to maintain adequate capital above regulatory guidelines.In 2008, the Bank will be able to pay up to $1,975,000 in cash dividends without prior regulatory approval. If, in the opinion of the federal banking regulator, the Bank was engaged in or about to engage in unsafe or unsound practice, the federal banking regulator could require, after notice and a hearing, that the Bank stop or refrain from engaging in the practice it considers unsafe or unsound.The federal banking regulators have indicated that paying dividends that deplete a depository institution’s capital base to an inadequate level would be an unsafe and unsound banking practice.Under the Federal Deposit Insurance Corporation Improvement Act of 1991, a depository institution may not pay any dividend if payment would cause it to become undercapitalized or if it already is undercapitalized.Moreover, the federal banking regulators have issued policy statements that provide that bank holding companies and insured banks should generally only pay dividends out of current operating earnings. Restrictions on Transactions with Affiliates The Company and the Bank are subject to the provisions of Section 23A of the Federal Reserve Act.Section23A places limits on the amount of: · a bank’s loans or extensions of credit to affiliates; · a bank’s investment in affiliates; · assets a bank may purchase from affiliates, except for real and personal property exempted by the Federal Reserve; · loans or extensions of credit to third parties collateralized by the securities or obligations of affiliates; and · a bank’s guarantee, acceptance or letter of credit issued on behalf of an affiliate. The total amount of the above transactions is limited in amount, as to any one affiliate, to 10% of a bank’s capital and surplus and, as to all affiliates combined, to 20% of a bank’s capital and surplus.In addition to the limitation on the amount of these transactions, each of the above transactions must also meet specified collateral requirements.The Bank must also comply with other provisions designed to avoid the taking of low-quality assets. The Company and the Bank are also subject to the provisions of Section 23B of the Federal Reserve Act which, among other things, prohibit an institution from engaging in the above transactions with affiliates unless the transactions are on terms substantially the same, or at least as favorable to the institution or its subsidiaries, as those prevailing at the time for comparable transactions with nonaffiliated companies. The Bank is also subject to restrictions on extensions of credit to their executive officers, directors, principal shareholders and their related interests.These extensions of credit (1)must be made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with third parties and (2)must not involve more than the normal risk of repayment or present other unfavorable features. Proposed Legislation and Regulatory Action New regulations and statutes are regularly proposed that contain wide-ranging proposals for altering the structures, regulations and competitive relationships of financial institutions operating and doing business in the United States.We cannot predict whether or in what form any proposed regulation or statute will be adopted or the extent to which our business may be affected by any new regulation or statute. Page 9 of 50 Effect of Governmental Monetary Policies The Bank’s earnings are affected by domestic economic conditions and the monetary and fiscal policies of the United States government and its agencies.The Federal Reserve’s monetary policies have had, and are likely to continue to have, an important impact on the operating results of commercial banks through its power to implement national monetary policy in order, among other things, to curb inflation or combat a recession.The monetary policies of the Federal Reserve affect the levels of bank loans, investments and deposits through its control over the issuance of United States government securities, its regulation of the discount rate applicable to member banks and its influence over reserve requirements to which member banks are subject.Neither the Company nor the Bank can predict the nature or impact of future changes in monetary and fiscal policies. Item 1A.RISK FACTORS An investment in the Company’s common stock involves a high degree of risk.If any of the following risks or other risks, which have not been identified of which we may believe are immaterial or unlikely, actually occur, our business, financial condition and results of operations could be harmed.In such a case, the trading price of our common stock could decline, and you may lose all or part of your investment.The risks discussed below also include forward-looking statements, and our actual results may differ substantially from those discussed in these forward-looking statements. Investors should consider carefully the risks described below and the other information in this report before deciding to invest in the Company’s common stock. If the value of real estate in our core market were to decline materially, a significant portion of our loan portfolio could become under-collateralized, which could have a material adverse effect on our business, financial condition and results of operations. At December31, 2007, approximately 89.69% of our loans had real estate as a primary or secondary component of collateral.The real estate collateral in each case provides an alternate source of repayment in the event of default by the borrower and may deteriorate in value during the time the credit is extended.Our market and the U.S. generally are experiencing a period of reduced real estate values, and if we are required to liquidate the collateral securing a loan to satisfy the debt during a period of reduced real estate values, our earnings and capital could be adversely affected.With most of our loans secured by commercial and residential real estate located in northern Georgia, a decline in local economic conditions could adversely affect the values of our real estate collateral.Consequently, a decline in local economic conditions in northern Georgia may have a greater effect on our earnings and capital than on the earnings and capital of larger financial institutions whose real estate loan portfolios are geographically diverse.See the disclosure below under “—An economic downturn, especially one affecting our market areas, could adversely affect our financial condition, results of operations, or cash flows.” We make and hold in our portfolio a significant number of land acquisition and development, and construction loans, which pose more credit risk than other types of loans typically made by financial institutions. We offer land acquisition and development and construction loans for builders and developers. As of December 31, 2007, approximately $100.9 million of our loan portfolio represented loans for which the related property is neither presold nor preleased. These land acquisition and development and construction loans are considered more risky than other types of residential mortgage loans. The primary credit risks associated with land acquisition and development and construction lending are underwriting, project risks and market risks. Project risks include cost overruns, borrower credit risk, project completion risk, general contractor credit risk, and environmental and other hazard risks. Market risks are risks associated with the sale of the completed residential units. They include affordability risk, which means the risk of affordability of financing by borrowers, product design risk, and risks posed by competing projects. There can be no assurance that losses in our land acquisition and development and construction loan portfolio will not exceed our reserves, which could adversely impact our earnings. Given the current environment, we expect that in 2008, the non-performing loans in our land acquisition and development and construction portfolio could increase substantially and these non-performing loans could result in a material level of charge-offs, which will negatively impact our capital and earnings. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Loans.” Page 10 of 50 Current and anticipated deterioration in the housing market and the homebuilding industry may lead to increased losses and further worsening of delinquencies and non-performing assets in our loan portfolios.Consequently, our results of operations may be adversely impacted. There has been substantial industry concern and publicity over asset quality among financial institutions due in large part to issues related to subprime mortgage lending, declining real estate values and general economic concerns. As of December 31, 2007, our non-performing assets had increased significantly to $29.9 million, or 8.30%, of our loan portfolio plus other real estate owned.
